Citation Nr: 0920856	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder injury.

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

4.  Entitlement to a compensable initial evaluation for 
migraine headaches prior to October 6, 2008.

5.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1982.  
The Veteran also had active service in the Alabama Army 
National Guard (ALANG) from September 1990 to July 1991 and 
from February 2003 to April 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2001 and August 
2006 by a Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran also requested hearings before a decision review 
officer (DRO) in connection with the current claims.  The 
hearings were scheduled and subsequently held in June 2004 
and January 2009.  The Veteran testified before the DRO and 
the hearing transcripts are of record.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms of 
nightmares, avoidance, isolation, anxiety, increased arousal, 
interrupted sleep, flashbacks, irritability, anger, fatigue, 
memory loss, decreased interest in activities, physical 
aggressiveness, lack of energy, hypervigilance, exaggerated 
startle response, uneasiness in large crowds, marital 
problems, occasional paranoia, hallucinations, and homicidal 
ideation, and a Global Assessment of Functioning (GAF) score 
between 46 and 67. 

2.  The Veteran's PTSD is not manifested by deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name. 

3.  Prior to October 24, 2007, the Veteran's right shoulder 
disability is manifested by objective clinical findings of 
guarding, weakness, fatigue, and moderate limitation of 
motion due to pain.  An additional loss of range of motion 
was not found on repetitive use.
4.  From October 24, 2007, the Veteran's right shoulder 
disability is manifested by objective clinical findings of 
guarding, weakness, tenderness, and moderate limitation of 
motion due to pain.  The Veteran's range of motion is 
additionally limited by fatigue, guarding, weakness, and 
incoordination with repetitive use. 

5.  The Veteran's GERD is manifested by objective clinical 
findings of recurrent, weekly episodes of epigastric 
distress, nausea, and pyrosis, along with occasional episodes 
of vomiting or difficulty swallowing solid food.  

6.  Prior to October 24, 2007, the Veteran's migraine 
headaches occurred approximately two times per week and were 
"irritating," but not incapacitating.

7.  From October 24, 2007, the Veteran's migraine headaches 
were manifested by prostrating attacks occurring on average 
once a month over the last several months.

8.  From January 27, 2009, the Veteran's migraine headaches 
were manifested by prostrating attacks occurring on an 
average once every other month over the last several months.

9.  The RO denied service connection for a left knee 
disability and a low back disability in September 1994.  The 
Veteran did not appeal this decision and, therefore, this 
decision is final.

10.  The evidence of record received subsequent to the 
September 1994 RO decision includes VA treatment records, 
private treatment records, and hearing testimony.  This 
evidence raises a reasonable possibility of substantiating 
the claims of service connection for a left knee and low back 
disability.

11.  The Veteran was treated for a left knee patellar bruise 
in service and the currently diagnosed left knee patellar 
bruise and meniscus tear have been linked to his period of 
active service by the competent, probative medical evidence 
of record.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met for any period of time covered 
by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.130, Diagnostic Code 9411 (2008).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a right shoulder injury are not met prior to 
October 24, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2008). 
  
3.  The criteria for an evaluation of 20 percent, but not 
higher, for a right shoulder injury are met, effective 
October 24, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2008). 

4.  The criteria for an initial evaluation of 10 percent, but 
not higher, for gastroesophageal reflux disease are met for 
the entire period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7346 (2008).

5.  The criteria for an initial compensable evaluation for 
migraine headaches are not met prior to October 24, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8100 (2008).

6.  The criteria for an evaluation of 30 percent, but not 
higher, for migraine headaches are met, effective October 24, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8100 (2008).

7.  From January 27, 2009, the criteria for an evaluation in 
excess of 10 percent for migraine headaches are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8100 (2008).

8.  New and material evidence has been presented since the 
September 1994 RO decision denying service connection for a 
left knee and low back disability; thus, the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

9.  Resolving all doubt in the Veteran's favor, a left knee 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating Claims

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  


A.  PTSD

The Veteran in this case contends that he is entitled to a 
higher initial evaluation for his service-connected PTSD.  
The Veteran was originally granted service connection for 
PTSD in the August 2006 rating decision currently on appeal.  
The RO evaluated the Veteran's disability as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective April 29, 2005.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.
Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
Veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

The Veteran's service treatment records (STRs) are negative 
for any psychiatric abnormalities, to include a diagnosis of 
or treatment for PTSD.

The first pertinent post-service treatment record is dated 
September 2004.  The Veteran presented to a VA social worker 
and stated that he was "just getting back from Iraq" and 
that he was having "problems."  That same month, the 
Veteran was seen in a VA mental health outpatient clinic.  He 
reported having nightmares, avoidance, isolation, anxiety, 
increased arousal, interrupted sleep, and flashbacks "of 
war," but he denied suicidal or homicidal ideation, and 
delusions or hallucinations.  The Veteran subsequently 
enrolled in a VA group therapy program and was diagnosed as 
having PTSD.

In a VA group therapy treatment note dated March 2005, for 
example, the Veteran reported continued problems with anxiety 
and irritability.  He also reported having nightmares, 
avoidance, self-isolation, anger, fatigue, and insomnia.  The 
Veteran's GAF score was 55.  The impression was PTSD.     

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in October 2005.  The Veteran reported subjective 
symptoms of memory loss, impaired sleep, decreased interest 
in activities, physical aggressiveness, social isolation, 
lack of energy, hallucinations, hypervigilance, exaggerated 
startle response, paranoia, uneasiness in large crowds, and 
occasional homicidal ideation.  The Veteran also reported 
having occasional problems in his work as a correctional 
officer, including absenteeism and being reprimanded for 
"nitpicky stuff."

Upon mental status examination, the Veteran was observed to 
be clean, cooperative, and casually dressed.  His thoughts 
were lucid and generally relevant to the topic being 
discussed, but the examiner found the Veteran to be 
"solemn."  No gross impairment in cognitive functioning or 
communication skills was noted and the examiner observed no 
"bizarre" behaviors.  The GAF score was 55.  The impression 
was PTSD and recurrent, moderate major depressive disorder 
(MDD).  The examiner further stated that the Veteran's PTSD 
symptoms had a mild to moderate effect on his occupational 
and social functioning.  

The Veteran sought additional VA care in November 2006.  The 
Veteran stated that his PTSD symptoms became more frequent 
and intense since stopping group therapy sessions in July 
2006.  He also continued to think about Iraq and his son's 
untimely death "a lot."  The GAF score was 55.  The 
impression was PTSD.  

The Veteran returned to a VA mental health clinic for a 
scheduled outpatient visit in May 2007.  He reported 
continued problems with nightmares, intrusive thoughts, 
avoidance, irritability, insomnia, hypervigilance, poor 
concentration, and an exaggerated startle response.  The GAF 
score was 47.  The impression was PTSD.  

The Veteran returned for additional care approximately one 
month later, in June 2007.  The Veteran stated that he worked 
the night shift in a correctional facility in order to avoid 
contact with people.  He also reported symptoms of anxiety, 
particularly while driving.  The GAF score was 49.  The 
impression was PTSD.

The Veteran was afforded another VA psychiatric examination 
in October 2007.  He reported feelings of anger and guilt 
about his son's 1996 death.  He also expressed anger towards 
supervisors at work who allegedly would not allow the Veteran 
to take time off from work immediately prior to his son's 
death.  The Veteran also stated that he avoided family 
gatherings and experienced symptoms of poor memory and 
concentration, markedly diminished interest in activities, 
detachment, restricted range of effect, insomnia, 
irritability, hypervigilance, an exaggerated startle 
response, and sense of a foreshortened future.  The Veteran 
further indicated that his PTSD symptoms resulted in problems 
at work, to include absenteeism, tardiness, poor social 
interaction, and a reprimand for sleeping on the job.  

Upon mental status examination, the Veteran was clean and 
casually dressed with good personal hygiene.  The Veteran's 
affect was normal and he was described as cooperative.  His 
speech, thought process, and psychomotor activity were 
unremarkable, but the examiner noted the Veteran's mood to be 
depressed.  The Veteran was oriented to person, but not to 
place or time and he was preoccupied with one or two topics.  
Nevertheless, the examiner found no evidence of delusions, 
hallucinations, obsessive/ritualistic behavior, panic 
attacks, impaired impulse control, episodes of violence, or 
inappropriate behavior.  The examiner also found no evidence 
of total occupational or social impairment (or reduced 
reliability and productivity) due to PTSD, nor did the 
examiner find that the PTSD symptoms resulted in deficiencies 
in judgment, family relations, thinking, or work.  The 
Veteran's GAF score was 55.  The impression was PTSD and 
moderate major depression, partially caused by son's death.  

The Veteran sought additional VA psychiatric care in 
September 2008 for nightmares, intrusive thoughts, avoidance, 
irritability, exaggerated startle response, hypervigilance, 
poor concentration, and insomnia.  The Veteran also indicated 
at that time that he was recently assigned to the day shift 
on his job, but had to leave after two days because he could 
not tolerate the constant interaction with people.  He 
subsequently returned to working the night shift.  The GAF 
score was 46 and the impression was PTSD.  Also associated 
with the claims file are written reprimands from the 
Veteran's employer documenting his episodes of tardiness or 
excessive use of sick leave time.

The Veteran was afforded another VA psychiatric examination 
in November 2008.  He reported having marital problems and 
few friends at the time of the examination, but described his 
relationship with his children as "good."  He also reported 
symptoms of depression, but denied any history of suicide 
attempts or violence.  

Upon mental status examination, the examiner found the 
Veteran to be clean, casually dressed, and cooperative.  The 
examiner described the Veteran's affect as normal and his 
speech, thought process, and psychomotor activity as 
unremarkable.  His memory was mildly to moderately impaired.  
The Veteran's mood was dysphoric; his attention was intact, 
but he was oriented only to person.  The examiner noted that 
the Veteran was able to understand the outcomes of his 
behavior and he was aware that he had a "problem."  No 
evidence of hallucinations, delusions, inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, 
impaired impulse control, or suicidal thoughts was noted.  
The Veteran did, however, endorse occasional homicidal 
thoughts, but without plan or intent.  

The examiner also indicated that there was "no change" in 
the Veteran's symptoms since the last examination.  
Furthermore, the examiner found no evidence of total 
occupational or social impairment (or reduced reliability and 
productivity) due to PTSD, nor did the PTSD symptoms result 
in deficiencies in judgment, family relations, thinking, or 
work, according to the examiner.  Rather, the examiner 
described the Veteran's PTSD symptoms as "transient" or 
"mild" and concluded that his predominant symptoms (i.e., 
irritability, isolation, poor sleep) occasionally resulted in 
decreased efficiency or an inability to perform occupational 
tasks.  The GAF score was 67 and the impression was PTSD.  

In January 2009, the Veteran sought assistance from a VA 
social worker for an unknown reason.  The Veteran stated that 
he experienced nightmares, intrusive thoughts, problems 
sleeping, and anger.  

The Veteran testified that same month before the DRO.  
Notably, the Veteran indicated that his PTSD symptoms 
resulted in "problems" with his supervisors.  Additionally, 
the Veteran testified that his supervisors were "constantly 
writing me up for different little outbursts or little penny 
ante things . . ."  The Veteran reported difficulty in 
getting along with his wife and dealing with crowds, but 
described his relationship with his children as "pretty 
good."  He denied any psychiatric hospitalizations or 
suicide attempts.  

Also associated with the claims file are lay statements from 
the Veteran's siblings, spouse, friends, and fellow service 
members.  These statements discussed the Veteran's PTSD 
symptoms and in-service stressors and are similar to 
information contained in the VA mental health clinic 
treatment notes described above.

Given the evidence of record, the Board finds that the 
preponderance is against an initial evaluation in excess of 
50 percent for PTSD in this case.  The Veteran's GAF scores 
during this period ranged from 46 to 67.  Such scores reflect 
a variation in psychosocial functioning which includes 
serious impairments in social or occupational functioning 
(e.g., GAF scores of 41 to 50).  The totality of the 
evidence, however, shows that the Veteran's overall 
disability picture does not more nearly approximate the 
criteria for an evaluation of 70 percent or 100 percent in 
this case.  
    
The Board notes that the Veteran has produced evidence in 
support of his claim for a higher initial evaluation to show 
that he has multiple symptoms of PTSD, including nightmares, 
avoidance, isolation, anxiety, increased arousal, interrupted 
sleep, flashbacks, irritability, anger, fatigue, memory loss, 
decreased interest in activities, lack of energy, 
hypervigilance, exaggerated startle response, uneasiness in 
large crowds, and occasional paranoia, physical 
aggressiveness, hallucinations, and homicidal ideation. 

However, medical evidence of record described the Veteran's 
psychiatric disability as "mild" or "moderate" in October 
2005 and as "mild" or "transient" in November 2008.  In 
this regard, it was noted that the Veteran's predominant 
psychiatric symptoms were irritability, isolation, and poor 
sleep, all of which resulted in occupational and social 
impairment.  Furthermore, the October 2007 VA examiner 
indicated that the Veteran's psychiatric symptoms were at 
least in part related to his son's untimely death, and 
although the Veteran reported difficulty in his marital 
relationship, he testified in January 2009 that his 
relationship with his children was "pretty good."  In fact, 
it was noted on more than one occasion that the Veteran 
delayed treatment for his psychiatric disability so that he 
could be actively involved in his disabled daughter's 
education and tend to her special needs.  See September 2008 
VA treatment note; March 2007 statement from M. Walker, M.D.
The Board also notes that the Veteran testified about 
"problems" he had with his employer.  However, the evidence 
of record showed that the Veteran's anger resulted from his 
employer's unwillingness to allow him to take leave 
immediately prior to his son's death, and not as a result of 
his PTSD symptoms.  See October 2007 VA examination report.  

In addition, a November 2006 warning about the Veteran's 
excessive use of sick leave contained no references to PTSD, 
while a February 2009 warning about the Veteran's tardiness 
was linked to oversleeping due to medication he consumed to 
manage knee and wrist pain, not his PTSD.  To the extent that 
the Veteran's PTSD affected his ability to work, the evidence 
of record revealed that the Veteran voluntarily elected to 
work the third shift so as to avoid frequent social 
interaction with co-workers and inmates.  Although the 
Veteran worked the second shift for a period of two days in 
September 2008, he again voluntarily elected to return to 
working the third shift because it was less stressful.  

Although the Veteran's social and occupational functioning is 
affected, the record does not demonstrate that the Veteran's 
symptomatology more nearly approximates the criteria required 
for a 70 percent evaluation.  Specifically, there is no 
evidence of deficiencies in his family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  In fact, the November 2008 VA 
examiner specifically found no evidence  of hallucinations, 
delusions, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, impaired impulse control, or 
suicidal thoughts.  The Veteran's predominant psychiatric 
symptoms, according to the November 2008 VA examiner, were 
irritability, isolation, and poor sleep.  These symptoms 
alone, however, are insufficient to warrant a 70 percent 
evaluation for any period of time covered by this appeal.  
While the lowest assigned GAF score of 46 reflects serious 
impairment, the Board notes that the GAF score is on the 
scale right below a GAF of 49, which reflects moderate 
symptomatology.  As the October 2005 and November 2008 VA 
examiners described the Veteran's symptoms as mild or 
moderate in nature, and the totality of the evidence supports 
that finding, a higher initial rating is not warranted in 
this case.

The Board also finds that the Veteran is not entitled to a 
100 percent evaluation based on the evidence of record.  
Namely, there is no evidence of record demonstrating total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closes relatives, own 
occupation, or own name were noted.  On the contrary, VA 
examiners in October 2007 and November 2008 explicitly found 
no evidence of total occupational and social impairment as a 
result of the Veteran's PTSD symptoms.  Thus, the Veteran is 
not entitled to a 100 percent evaluation for any period of 
time in this case. 

The Board has considered staged ratings in this case, 
however, the evidence does not show a variance in the signs 
and symptoms of the Veteran's PTSD during the claim period 
such that staged ratings are for application.  See Fenderson, 
supra.  Accordingly, the Board concludes that the Veteran is 
not entitled to an initial evaluation in excess of 50 percent 
for his service-connected PTSD for any period of time covered 
by this appeal.

B.  Right Shoulder

The Veteran also contends that he is entitled to a higher 
initial evaluation for his service-connected right shoulder 
injury.  The Veteran was originally granted service 
connection for a right shoulder strain in the August 2006 
rating decision currently on appeal.  The RO evaluated the 
Veteran's disability as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5203, effective April 29, 2005.  
It is noted that the Veteran is right-handed.

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See 
also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 5203, impairment of the 
clavicle or scapula.

Diagnostic Code 5203 assigns a 20 percent evaluation for 
nonunion of the clavicle or scapula of the major (dominant) 
arm with loose movement.  A 20 percent evaluation, the 
highest schedular evaluation available, is also assigned for 
dislocation of the clavicle or scapula of the major arm.  In 
the alternative, Diagnostic Code 5203 also permits impairment 
of the clavicle or scapula to be rated based on impairment of 
function of a contiguous joint.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran reported to the troop medical center (TMC) in 
August 2003 with subjective complaints of right shoulder pain 
for a period of one month.  He denied any episodes of trauma.  
The impression was right shoulder pain.  The Veteran was 
placed on physical profile for one week with instructions not 
to do pushups or lift more than five pounds.

A line of duty (LOD) determination dated June 2004 revealed 
that the Veteran initially began to have right shoulder pain 
in August 2003 from wearing a flack vest.  The Veteran was 
subsequently diagnosed as having right shoulder strain and it 
was noted that this injury was incurred in the line of duty.  
The Veteran underwent a Medical Board Evaluation (MEB) in 
July 2004 and was found unfit for further duty as a result of 
right wrist arthritis.  No references to right shoulder 
strain were contained in the MEB report.  

The Veteran was afforded a VA general medical examination 
(GME) in October 2005.  The Veteran stated that he injured 
his right shoulder on active duty while repeatedly carrying 
heavy equipment.  The Veteran reported an "achy" pain with 
overhead reaching or when lying on his right shoulder.  The 
Veteran denied incapacitating flareups and stated that he 
obtained some relief from his symptoms with Naprosyn.  Upon 
physical examination, the examiner observed evidence of 
guarding, but found no muscle wasting or atrophy.  Range of 
motion testing on forward flexion was to 160 degrees with 
moderate limitation due to pain.  Abduction was to 170 
degrees with moderate limitation due to pain.  The examiner 
also observed increased guarding,  muscle fatigue, and 
weakness with repeated use, but no additional loss of range 
of motion was found on repetitive use.  The impression was 
right shoulder strain.

The Veteran underwent a right shoulder arthrogram in April 
2006 at East Alabama Medical Center (EAMC) after reporting 
persistent pain and trauma.  The impression was tiny pinhole 
full-thickness tear of the supraspinatus tendon without any 
significant retraction or atrophy.  It was further noted that 
these objective findings were suggestive of a full-thickness 
rotator cuff tear.  

The Veteran sought private care from I. Domingo, M.D. on more 
than one occasion during the period August 2006 to March 2007 
for various physical problems, including right shoulder pain.  
In November 2006, for example, the Veteran reported right 
shoulder pain.  The impression was internal derangement, 
right shoulder.  

The Veteran was also afforded a VA examination in October 
2007.  He reported right shoulder pain, stiffness, weakness, 
and weekly flareups, which were exacerbated by reaching, 
bending, lifting, and carrying.  The Veteran denied episodes 
of subluxation, dislocation, locking, or effusion.  Upon 
physical examination, the examiner found evidence of 
tenderness and painful movement.  No evidence of bone loss, 
ankylosis, inflammatory arthritis, or recurrent dislocation 
was noted.  Range of motion testing on forward flexion was to 
177 degrees with pain.  Forward flexion was limited to 170 
degrees with fatigue on repetitive use.  Abduction was to 175 
degrees with pain and to 171 degrees with pain on repetitive 
use.  X-rays of the right shoulder were normal with no 
evidence of fracture or dislocation.  The impression was 
right shoulder impingement syndrome and tiny pinhole 
supraspinatus tendon tear.      

The Veteran was afforded another VA examination in October 
2008.  The Veteran reported subjective symptoms of constant 
pain, stiffness, popping, and increased limited motion of the 
right shoulder.  Upon physical examination, the examiner 
found no evidence of muscle wasting or atrophy.  The Veteran 
was "extremely" guarded and stated that he was unable to 
tolerate "a whole lot" of manipulation of the shoulder.  
Range of motion testing showed forward flexion and abduction 
to 100 degrees with a moderate limitation due to pain.  The 
examiner observed increased guarding, weakness, and 
incoordination with repetitive use.  X-rays were 
unremarkable.  The impression was chronic right shoulder 
strain.

The Veteran testified in January 2009 that he experienced a 
sharp, aching pain with overhead reaching.   

Given the evidence of record, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
10 percent for a right shoulder disability prior to October 
24, 2007.  Effective October 24, 2007, the Veteran is 
entitled to a 20 percent evaluation, but not higher, for his 
right shoulder disability.  In the Board's opinion, this date 
constitutes the earliest date as of which it is factually 
ascertainable that the Veteran's right shoulder disability 
increased in severity and resulted in an additional 
limitation of range of motion due to fatigue, guarding, 
weakness, and incoordination with repetitive use.     
 
Prior to October 24, 2007, there is no objective evidence to 
show that the Veteran's right shoulder disability is 
manifested by nonunion of the clavicle or scapula of the 
dominant (major) arm with loose movement, or dislocation of 
the clavicle or scapula to warrant a 20 percent evaluation 
under Diagnostic Code 5203.  Painful motion on range of 
motion testing was noted, see October 2005 VA examination 
report, Dr. Domingo's November 2006 treatment note, but there 
is no evidence of additional limitation of motion on 
repetitive use.  See 38 C.F.R. §§4.40, 4.45, 4.59, and 
Deluca, supra.  Accordingly, the Board finds that the Veteran 
is not entitled to an initial evaluation in excess of 10 
percent for a right shoulder disability prior to October 24, 
2007.

The Board also notes that there is no objective evidence of 
record from October 24, 2007 to show that the Veteran's right 
shoulder disability was manifested by nonunion of the 
clavicle or scapula of the major arm with loose movement, or 
dislocation of the clavicle or scapula to warrant a 20 
percent evaluation under Diagnostic Code 5203.  However, the 
October 2007 and October 2008 VA examiners found the Veteran 
to have moderate limitation of motion due to pain and 
specifically indicated that the Veteran's range of motion was 
additionally limited by fatigue, guarding, weakness, and 
incoordination with repetitive use at that time.  In light of 
this evidence and taking into consideration 38 C.F.R. §§4.40, 
4.45, 4.59, and Deluca, the Board finds that the Veteran's 
right shoulder disability more nearly approximates the 
criteria for a 20 percent evaluation, but not higher, from 
October 24, 2007.
     
The Board has also considered the applicability of other 
diagnostic code provisions, the bulk of which are not 
applicable for any period of time covered by this appeal.  
For instance, there is no probative medical evidence of 
record documenting scapulohumeral ankylosis (Diagnostic Code 
5200), or impairment of the humerus, to include fibrous 
union, nonunion (false flail joint), loss of head (flail 
shoulder), or dislocation or malunion of the humerus 
(Diagnostic Code 5202). 

Diagnostic Code 5201 provides a 20 percent evaluation for 
limitation of motion of the arm at shoulder level.  A 30 
percent evaluation is assigned for limitation of motion of 
the arm midway between side and shoulder level, while a 40 
percent evaluation is assigned for limitation of motion of 
the arm to 25 degrees from the side.  Range of motion testing 
on forward flexion and abduction varied during the pendency 
of this appeal from 170 degrees (October 2005) to 100 degrees 
(October 2008).  While Diagnostic Code 5201 is applicable in 
this case, these range of motion measurements are 
insufficient to justify a rating in excess of the currently 
assigned evaluations.  Moreover, because Diagnostic Code 5203 
allows limitation of motion of the arm to be considered as an 
alternate method of evaluating a disability rather than an 
additional consideration, the Board finds that assigning 
separate ratings under Diagnostic Codes 5201 and 5203 would 
constitute impermissible "pyramiding."  See 38 C.F.R. § 
4.14 (2008) (noting that the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided).

While the Veteran is not entitled to an evaluation in excess 
of 10 percent prior to October 24, 2007, or in excess of 20 
percent thereafter for a right shoulder disability, the Board 
notes that the Veteran's subjective complaints of painful 
motion, fatigue, guarding, weakness, and tenderness, which 
are supported by objective clinical evidence, are 
contemplated in the currently assigned disability 
evaluations.  Accordingly, the Board finds that the Veteran 
is not entitled to an initial evaluation for a right shoulder 
disability in excess of 10 percent prior to October 24, 2007.  
He is, however, entitled to a 20 percent evaluation, but not 
higher, for a right shoulder disability from October 24, 
2007, but the criteria for an evaluation in excess of 20 
percent are not met for any period of time covered by this 
appeal.

C.  GERD

The Veteran also contends that he is entitled to a higher 
initial evaluation for his service-connected GERD.  The 
Veteran was originally granted service connection for GERD in 
the August 2006 rating decision currently on appeal.  The RO 
evaluated the Veteran's disability as non-compensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
effective April 29, 2005.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2008).  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  The Board notes that GERD is 
not specifically listed in the Rating Schedule.  Rather, it 
is rated analogously to a hiatal hernia.  See 38 C.F.R. §§ 
4.20, 4.27.    

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent evaluation is warranted for a hiatal hernia with two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is assigned for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation, 
the highest schedular rating available, is assigned for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

The Veteran's STRs are negative for a diagnosis of or 
treatment for GERD.  The Veteran underwent a MEB in July 2004 
and was found unfit for further duty as a result of right 
wrist arthritis.  No references to GERD were contained in the 
MEB report.  
  
The Veteran sought care at Martin Community Army Hospital 
(MACH) in February 2005.  He requested "something for acid 
reflux," and reported frequent belching.  He further 
indicated that he obtained "good" relief from his symptoms 
with Zantac.  The impression was GERD.     

The Veteran was afforded a VA GME in October 2005.  The 
Veteran reported having constant heartburn while he was on 
active duty.  The reflux usually occurred, according to the 
Veteran, after meals, and he obtained some relief from his 
symptoms with Prilosec.  The Veteran's abdomen was 
symmetrical with no evidence of hernia, masses, tenderness, 
or hepatosplenomegaly upon physical examination.  Bowel 
sounds were active in all four quadrants.  A barium swallow 
test revealed evidence of a sliding hiatal hernia with GERD 
up to the distal one-third of the esophagus.  No evidence of 
chronic peptic esophagitis was found.  The impression was 
sliding hiatal hernia.  

The Veteran was afforded another VA examination in October 
2007.  The Veteran reported no specific gastrointestinal 
symptoms at the time of the examination, but indicated that 
he took Nexium to control his "stomach problems."  The 
Veteran stated that his medical history was significant for 
weekly episodes of nausea, esophageal distress, and 
heartburn, as well as occasional episodes of vomiting.  The 
Veteran denied dysphagia, hematemesis, melena, or esophageal 
dilation.  Upon physical examination, the examiner found no 
evidence of anemia, malnutrition, or significant weight loss.  
The Veteran's general health was described as "good," and a 
chest x-ray was unremarkable.  The impression was hiatal 
hernia and GERD.  The examiner also noted that the Veteran's 
gastrointestinal disability had "significant" effects on 
his occupation, resulting in increased tardiness and two 
weeks of lost time in the last 12 months.  

The Veteran was afforded a VA examination in October 2008.  
He reported that his GERD had gotten progressively worse and 
that he experienced a constant burning sensation in the upper 
part of his stomach, as well as occasional nausea or 
"spitting up."  The Veteran also took a "purple pill" 
prior to meals, but stated that he had occasional difficulty 
swallowing solid food.  He reported no problems swallowing 
liquids and denied hematemesis or vomiting.  Upon physical 
examination, the examiner found no evidence of anemia or 
abdominal or inguinal hernias.  There was some evidence of 
abdominal tenderness upon palpation, but the abdominal 
examination was otherwise normal.  The impression was chronic 
GERD and sliding hiatal hernia.

The Veteran testified in January 2009 that he experienced a 
burning sensation in his stomach approximately two to three 
times per week.  The Veteran also reported frequent belching.

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a 10 percent 
evaluation, but not higher, for GERD for the entire period of 
time covered by this appeal.  Here, the objective medical 
evidence of record reflects that the Veteran consistently 
reported a long-standing history of recurrent, weekly 
episodes of epigastric distress, nausea, and pyrosis, along 
with occasional episodes of vomiting or difficulty swallowing 
solid food.  Accordingly, the Board finds that the Veteran is 
entitled to a 10 percent evaluation for his GERD, 
particularly where, as here, the October 2007 and October 
2008 VA examiners noted that the Veteran's symptoms were 
increasing in severity and had resulted in "significant" 
occupational effects.

The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent for GERD for any period of time covered 
by this appeal.  Namely, there is no objective evidence of 
record to show that the Veteran's GERD was productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health to warrant a 30 percent evaluation.  There is also no 
evidence of record to show that the Veteran's GERD was 
characterized by pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  In 
fact, laboratory bloodwork administered at the time of the 
October 2007 and October 2008 VA examinations was negative 
for evidence of anemia.  Thus, the Veteran is not entitled to 
an evaluation in excess of 10 percent for GERD under 
Diagnostic Code 7346 for any period of time covered by this 
appeal.  

The Board has also considered other digestive disability 
diagnostic codes contained in 38 C.F.R. § 4.114, but finds 
that the bulk of these code provisions are not applicable.  
However, the Board notes that Diagnostic Code 7203 (stricture 
of the esophagus) is potentially applicable in this case as 
the Veteran reported occasional difficulty swallowing solid 
food as recently as October 2008.  According to Diagnostic 
Code 7203, a 30 percent evaluation is assigned for moderate 
stricture of the esophagus.  A 50 percent evaluation is 
assigned for severe stricture of the esophagus, permitting 
liquids only.  An 80 percent evaluation is assigned for 
stricture of the esophagus permitting passage of liquids 
only, with marked impairment of general health.  

The Board finds that the preponderance of the evidence is 
against an evaluation under this code provision.  While the 
Veteran indicated in October 2008 that he had occasional 
difficulty swallowing solid food and had to cut food "real 
small" to avoid having swallowing problems, there is no 
evidence of record to support a 30 percent evaluation, or 
higher, under this code provision.  In particular, the 
Veteran stated that his swallowing problems occurred 
occasionally and that he was still able to eat solid food.  
Moreover, he also denied having esophageal dilation or 
difficulty swallowing liquids.  Based on the evidence of 
record, the Board further finds that the Veteran's current 
symptomatology more nearly approximates the criteria for 
hiatal hernia under Diagnostic Code 7346.    

The Board has considered staged ratings in this case, 
however, the evidence does not show a variance in the signs 
and symptoms of the Veteran's GERD during the claim period 
such that staged ratings are for application.  See Fenderson, 
supra.  Accordingly, the Board concludes that the Veteran is 
entitled to an initial evaluation of 10 percent, but not 
higher, for his service-connected GERD for the entire period 
of time covered by this appeal.
   
D.  Migraine Headaches

The Veteran also contends that he is entitled to a higher 
initial evaluation for his service-connected migraine 
headaches.  The Veteran was originally granted service 
connection for headaches in the August 2006 rating decision 
currently on appeal.  The RO evaluated the Veteran's 
disability as non-compensably disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, effective April 29, 2005.  
During the pendency of this appeal, the RO increased the 
Veteran's disability evaluation for headaches to 10 percent, 
effective October 6, 2008.  See February 2009 rating 
decision.

Diagnostic Code 8100 assigns a non-compensable evaluation for 
migraine headaches with less frequent attacks.  A 10 percent 
evaluation is assigned for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months, while a 30 percent 
evaluation is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In September 2003, the Veteran presented to the TMC with 
subjective complaints of a headache which began approximately 
one week prior to this episode of care.  The Veteran denied 
head trauma, drowsiness, confusion, visual problems, or 
tingling.  The impression was headache.  

A LOD determination dated June 2004 revealed that the Veteran 
initially began to have headaches in August 2003 from "heat 
and headgear."  The Veteran was subsequently diagnosed as 
having headaches and it was noted that this injury was 
incurred in the line of duty.  The Veteran underwent a MEB in 
July 2004 and was found unfit for further duty as a result of 
right wrist arthritis.  No references to headaches were 
contained in the MEB report.

The Veteran was afforded a VA GME in October 2005.  He 
reported having headaches approximately two times per week 
that lasted from several hours to days.  He denied nausea or 
vomiting during the headaches, but stated that he observed a 
correlation between having headaches and elevated blood 
pressure.  The Veteran described the headaches as 
"irritating," but stated that they were not incapacitating. 
The Veteran obtained relief from his symptoms with Goody's 
Powder.  The impression was headaches, unknown etiology.  

The Veteran underwent another VA examination in October 2007.  
The Veteran reported having almost daily headaches, often 
occurring at the end of his day, but without aura, flashing 
lights, nausea, or vomiting.  The headaches lasted minutes, 
according to the Veteran, and most were prostrating attacks.  
A neurological examination was unremarkable.  The impression 
was tension headaches, moderate severity.  The examiner also 
noted that the headaches had a moderate effect on the 
Veteran's occupation, resulting in tardiness, decreased 
concentration, poor social interaction, lack of stamina, 
weakness or fatigue, and pain.

The Veteran was subsequently afforded a VA examination in 
October 2008.  The Veteran stated that he had migraine 
headaches three to four times per week, lasting 35-40 minutes 
in duration following consumption of medication.  The Veteran 
reported seeing "flakes or floaters" during the headaches, 
but denied nausea, vomiting, weakness, fatigue, or functional 
loss related to the headaches.  He did, however, state that 
he had to stop what he was doing, take Advil, lay down, and 
wait for the headache to subside before resuming activity.  A 
cranial, neurological, and sensory examination was normal.  
The impression was migraine headaches.  

The Veteran also testified in January 2009 that he had 
prostrating attacks approximately once every other month and 
that he occasionally had to leave work early as a result of 
his headaches.  

Given the evidence of record,  the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for migraine headaches prior to October 24, 2007.  
From October 24, 2007, the Veteran is entitled to a 30 
percent evaluation, but not higher, for his service-connected 
headaches.  See Fenderson. After January 27, 2009, the Board 
finds that the Veteran is entitled to a 10 percent evaluation 
for his headaches.  In that regard, the Board notes that 
staged ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) which generally require notice and a delay in 
implementation of a proposed rating reduction.  Fenderson, 12 
Vet. App. at 126.  

For the period prior to October 24, 2007, the Veteran stated 
that he had migraine headaches approximately two times per 
week.  He described these headaches as "irritating," but 
not incapacitating.  See October 2005 VA examination report.  
Accordingly, the Board concludes that the Veteran is not 
entitled to a compensable evaluation for this period of time 
as there is no objective evidence of record to show that the 
Veteran averaged one prostrating headache in two months over 
the last several months.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.        

As noted above, however, the Board finds that the Veteran is 
entitled to a 30 percent evaluation, but not higher, for 
migraine headaches from October 24, 2007.  The Veteran 
reported having almost daily headaches at the time of the 
October 2007 VA examination.  The headaches lasted minutes, 
according to the Veteran, and most were prostrating attacks.  
The examiner also noted that the headaches had a moderate 
effect on the Veteran's occupation, resulting in tardiness, 
decreased concentration, poor social interaction, lack of 
stamina, weakness or fatigue, and pain.  Similarly, at the 
time of the most recent VA examination in October 2008, the 
Veteran had migraine headaches three to four times per week, 
lasting 35-40 minutes in duration.  The Veteran reported 
seeing "flakes or floaters" during the headaches, and 
stated that he had to stop what he was doing, take Advil, lay 
down, and wait for the headache to subside before resuming 
activity.  Thus, the Board finds that these symptoms more 
nearly approximate the criteria for a 30 percent evaluation 
under Diagnostic Code 8100.

The Veteran is not, however, entitled to an evaluation in 
excess of 30 percent for his migraine headaches for this 
period of time.  A 50 percent evaluation, the highest 
schedular evaluation available, is assigned for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  In 
this case, the Board acknowledges that the Veteran has 
frequent migraine headaches; however, there is no objective 
medical evidence of record to show that the Veteran's 
headaches are either prolonged, completely prostrating, or 
that they resulted in severe economic inadaptability.  

On the contrary, the Veteran stated that his headaches lasted 
approximately 35- 40 minutes after he took medication, and 
that he occasionally had to stop what he was doing, lay down, 
and wait for the headache to subside before resuming 
activity.  Furthermore, there is no evidence of record in 
this case documenting severe economic inadaptability as a 
result of the migraine headaches.  The October 2007 examiner 
stated that the Veteran's headaches had a "moderate" effect 
on the Veteran's occupation (i.e., tardiness, decreased 
concentration, poor social interaction, lack of stamina, 
weakness or fatigue, and pain).  There is, however, no 
indication that the Veteran's migraines prohibited him from 
obtaining or maintaining substantially gainful employment or 
that his symptoms resulted in severe economic inadaptability.  
Thus, the Veteran is not entitled to a 50 percent evaluation.

From January 27, 2009, the Board finds that the Veteran is 
entitled to a 10 percent evaluation, but not higher, for his 
headaches.  In particular, the Veteran testified in January 
2009 that he had prostrating attacks approximately one every 
other month and that he occasionally had to leave work early 
as a result of his headaches.  Based on this testimony, the 
Veteran is not entitled to an evaluation in excess of 10 
percent for the period from January 27, 2009.  Notably, the 
Veteran's testimony specifically contradicted the criteria 
necessary for a 30 percent evaluation (i.e.,  prostrating 
attacks averaging once a month over the last several months).  
Although the Veteran testified that he occasionally left work 
early as a result of his headaches, this fact alone, is 
insufficient to demonstrate the severe economic 
inadaptability to warrant a higher evaluation for this period 
of time.  The Board has also considered other diagnostic 
codes pertaining to organic diseases of the nervous system 
contained in 38 C.F.R. § 4.124, but finds that these code 
provisions are not applicable in this instance.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  As there is no indication in the record 
as to why the Veteran's case is not appropriately rated under 
the schedular criteria, extraschedular consideration is not 
warranted in this case.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  New and Material Evidence Claims

In this case, the Veteran contends that he injured his left 
knee and low back during his first period of active duty 
after falling off of a truck and/or lifting an artillery 
piece.  The RO initially denied the Veteran's claims in a May 
1982 rating decision on the grounds that there was no 
evidence of a chronic left knee or low back disability.  The 
Veteran was notified of this decision and did not appeal.  
Thus, this decision is final.

The Veteran sought to reopen his service connection claim for 
a left knee and low back disability in February 1988, but the 
RO denied the claim in March 1988 on the basis that he failed 
to submit new and material evidence in support of his claims.  
The Veteran timely perfected an appeal and in February 1989, 
the Board issued a decision in which it found that the 
Veteran failed to submit new and material evidence in support 
of his claims.  The Veteran was notified of this decision and 
did not appeal.  Thus, this decision is final.  

Similarly, the Veteran's February 1993 attempt to reopen his 
service connection claim for a left knee and low back 
disability was unsuccessful.  The RO found in September 1994 
that the Veteran failed to submit new and material evidence 
in support of his claims.  The Veteran was notified of this 
decision and did not appeal.  Thus, this decision is final.  

The Veteran sought to reopen the current service connection 
claims in February 2001.  The RO denied the claims by way of 
a December 2001 rating decision on the basis that although 
the evidence submitted was new, it was not material.  
Specifically, the RO acknowledged the Veteran had a currently 
diagnosed left knee disability, but concluded any such link 
to his first period of active duty was "too remote to be 
related to military service."  In the same rating decision, 
the RO found no evidence of a chronic low back disability.  
The Veteran timely perfected this appeal.     

With claims to reopen filed prior to August 29, 2001, such as 
these, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claims of service connection for a left knee and low 
back disability are based on the same factual basis and 
diagnoses as the previous claim that was last decided on the 
merits.  Thus, new and material evidence is necessary to 
reopen the claim.  

The evidence received subsequent to the September 1994 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the September 1994 RO 
decision consisted of the Veteran's service treatment records 
(STRs), post-service VA treatment records, and private 
treatment records.  The evidence now of record includes 
additional VA and private treatment records, as well as 
hearing testimony. 

The Veteran's left knee claim was previously denied in 
September 1994 on the grounds that there was no evidence 
showing a chronic left knee disability and no credible 
evidence linking the Veteran's left knee disability to his 
first period of service.  The low back claim was previously 
denied in September 1994 on the grounds that there was no 
evidence showing a chronic low back disability.  These 
determinations are final as the Veteran did not appeal to the 
Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2008).  Thus, the evidence 
submitted after the final September 1994 RO decision must 
relate to these facts.  The Board concludes that new and 
material evidence has been submitted in this case.  
  
The Veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in July 1994.  The examiner diagnosed the 
Veteran as having status-post left knee trauma with residual 
arthralgia and limitation of flexion.

A July 2000 private magnetic resonance imaging (MRI) scan of 
the left knee revealed evidence of a bone bruise at the 
lateral tibial plateau.  The examiner observed evidence of 
joint effusion at the knee with some thickening of the 
superior aspect of the anterior cruciate ligament (ACL).  The 
examiner also speculated that the Veteran had a horizontal 
tear of the posterior horn of the medial meniscus and that 
this condition "might be related to old rather than acute 
trauma."
In December 2000, K. Taylor, M.D. submitted a statement in 
support of the Veteran's claim.  In particular, Dr. Taylor 
indicated that the Veteran injured his left knee while 
serving in the Army at Scofield Barracks approximately 17 
years ago.  Dr. Taylor stated that the Veteran experienced 
subsequently worsening left knee pain, swelling, locking, and 
buckling since that incident.

The Veteran was afforded another VA C&P joints examination in 
July 2001.  The Veteran stated that he injured his left knee 
in service after falling out of a truck.  The examiner 
reviewed the July 2000 MRI report and diagnosed the Veteran 
as having a meniscal tear, joint effusion, and a bruise of 
the left knee patella.  In a September 2001 addendum, the 
same examiner was asked to review the claims file and express 
an opinion as to whether the Veteran's current left knee 
disability was related to service.  

The examiner concluded that the current left knee disability 
was "more likely than not" related to his in-service left 
knee injury.  In support of this contention, the examiner 
noted that the Veteran was treated in service for left knee 
pain, stiffness, and giving way and that he complained of 
these same symptoms since discharge from service.  Based on a 
review of the claims file and the MRI results, the examiner 
found that the Veteran's initial left knee injury occurred in 
service and that there was "no indication that this 
[current] condition was not the same condition while on 
active duty."

The Veteran was also afforded a VA C&P spine examination in 
September 2001.  The examiner diagnosed the Veteran as having 
lumbar spine osteoarthritis with a moderate functional loss 
due to pain.  The examiner also diagnosed the Veteran as 
having lumbar instability.  A subsequent October 2005 VA 
general medical examination (GME) diagnosed the Veteran as 
having degenerative joint disease (DJD) of the lumbar spine.   

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claims should be reopened, 
the Board concludes that the evidence described above 
constitutes new and material evidence sufficient to reopen 
the Veteran's claims of entitlement to service connection for 
left knee and low back disability.  Thus, the claims are 
reopened.    

III.  Service Connection - Left Knee

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2008). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service treatment records (STRs) associated with the claims 
file showed that the Veteran was treated for a bruised left 
patella in July 1981 after jumping awkwardly off of the back 
of a truck.  A March 1982 separation examination was negative 
for any left knee abnormalities.  

The Veteran sought care at sick call in October 1990, during 
his second period of service, after experiencing left knee 
pain while running.  The Veteran stated that he originally 
injured his left knee in 1980 after falling off of the back 
of a truck.  He also stated that his left knee "gives out" 
when climbing stairs.  A physical examination of the left 
knee was significant for tenderness on the lateral and medial 
patella plica, hamstring tightness, and quadriceps atrophy 
with decreased tone.  The impression was "synovitis / plica 
syndrome."  A subsequent June 1991 clinical evaluation was 
negative for any left knee abnormalities.

The Veteran was afforded a VA C&P joints examination in July 
1994. The examiner diagnosed the Veteran as having status-
post left knee trauma with residual arthralgia and limitation 
of flexion.

A July 2000 private magnetic resonance imaging (MRI) scan of 
the left knee revealed evidence of a bone bruise at the 
lateral tibial plateau.  The examiner observed evidence of 
joint effusion at the knee with some thickening of the 
superior aspect of the anterior cruciate ligament (ACL).  The 
examiner also speculated that the Veteran had a horizontal 
tear of the posterior horn of the medial meniscus and that 
this condition "might be related to old rather than acute 
trauma."

In December 2000, K. Taylor, M.D. submitted a statement in 
support of the Veteran's claim.  In particular, Dr. Taylor 
indicated that the Veteran injured his left knee while 
serving in the Army at Scofield Barracks approximately 17 
years ago.  Dr. Taylor stated that the Veteran experienced 
subsequently worsening left knee pain, swelling, locking, and 
buckling since that incident.

The Veteran was afforded another VA C&P joints examination in 
July 2001.  The Veteran stated that he injured his left knee 
in service after falling out of a truck.  The examiner 
reviewed the July 2000 MRI report and diagnosed the Veteran 
as having a meniscal tear, joint effusion, and a bruise of 
the left knee patella.  In a September 2001 addendum, the 
same examiner was asked to review the claims file and express 
an opinion as to whether the Veteran's current left knee 
disability was related to service.  

The examiner concluded that the current left knee disability 
was "more likely than not" related to his in-service left 
knee injury.  In support of this contention, the examiner 
noted that the Veteran was treated in service for left knee 
pain, stiffness, and giving way and that he complained of 
these same symptoms since discharge from service.  Based on a 
review of the claims file and the MRI results, the examiner 
found that the Veteran's initial left knee injury occurred in 
service and that there was "no indication that this 
[current] condition was not the same condition while on 
active duty."

Associated with the Veteran's claims file is a VA opinion 
dated April 2003.  The examiner reviewed the claims file and 
noted that the Veteran injured his left knee in July 1981.  
The examiner opined that the probable ACL tear, medial 
meniscus tear, and bruise of the tibial plateau were not 
likely to have been associated with the 1981 in-service 
injury.  Specifically, the examiner indicated that if the 
current left knee disability and the July 1981 in-service 
injury were related: 

the [Veteran] would have been severely 
disabled with a marked joint effusion, 
most probably a hemarthosis and a 
considerable length of time of 
disability as the acute injury would 
gradually subside.  There is, in my 
opinion, inadequate documentation to 
indicate a nexus between this incident 
and the findings and symptoms currently 
demonstrated by the [Veteran].

The Veteran underwent a Medical Board Evaluation (MEB) in 
during his third period of service in July 2004 and was found 
unfit for further duty as a result of right wrist arthritis.  
No references to a left knee disability were contained in the 
MEB report.  

The Veteran also underwent a VA GME in October 2005.  The 
Veteran reported a long-standing history of left knee pain 
dating back to his active duty period from the 1980s.  A 
left knee MRI revealed evidence of a bone bruise of the 
lateral tibial plateau with joint effusion and some 
thickening of the superior aspect of the ACL.  The 
impression was patellofemoral syndrome (PFS).

Dr. Taylor subsequently diagnosed the Veteran as having 
"Grade 3 chondromalacia of lateral tibial plateau" in 
December 2007.  That same month, the Veteran underwent an 
arthroscopy of the left knee with superficial chondroplasty 
of the lateral tibial plateau.    

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.  

Here, the competent evidence of record enables a finding that 
the Veteran's currently diagnosed left knee disability was 
incurred in service because the medical evidence is in 
relative equipoise.  The Board acknowledges that there are 
two competing medical opinions in this instance offering 
different conclusions as to whether the Veteran's left knee 
disability is related to his first period of service. 

In a September 2001 VA addendum, a VA examiner indicated that 
the current left knee disability was "more likely than not" 
related to the Veteran's July 1981 in-service left knee 
injury.  In support of this contention, the examiner noted 
that the Veteran was treated in service for left knee pain, 
stiffness, and giving way and that he complained of these 
same symptoms since discharge from service.  Based on a 
review of the claims file and the July 2000 MRI results, the 
examiner found that the Veteran's initial left knee injury 
occurred in service and that there was "no indication that 
this [current] condition was not the same condition while on 
active duty."

On the other hand, the April 2003 VA examiner indicated that 
it was unlikely that the current left knee disability was 
associated with the 1981 in-service injury, particularly 
where, as here, there was no evidence that the Veteran was 
severely disabled with a marked joint effusion such as a 
hemarthosis, nor was there evidence of a considerable length 
of time of disability in the Veteran's case. 

Where, as here, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
Veteran.  Moreover, the Board cannot reasonably 
disassociate the nature or severity of the Veteran's July 
1981 in-service left knee disability from other complaints 
of knee pain during other periods of active duty or other 
post-service experiences.

Thus, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran is entitled to 
service connection for a left knee disability.  Thus, 
service connection for a left knee disability is granted.  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In Dingess, the Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection.  The Veteran should 
also be informed that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claims have been 
substantiated, additional notice is not required.  

With regard to the Veteran's left knee claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
the evidence is required.  The Board also finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

An initial evaluation in excess of 10 percent for a right 
shoulder injury is denied prior to October 24, 2007, but an 
evaluation of 20 percent, but not higher, for a right 
shoulder injury is granted, effective October 24, 2007.

An initial evaluation of 10 percent, but not higher, for GERD 
is granted.

An initial compensable evaluation for migraine headaches is 
denied prior to October 24, 2007.  

An evaluation of 30 percent, but not higher, for migraine 
headaches is granted, effective October 24, 2007, but from 
January 27, 2009, the Veteran is entitled to a 10 percent 
evaluation, but not higher, for migraine headaches.

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disability has been 
presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disability has been 
presented; to this extent, the appeal is granted.

Service connection for a left knee disability is granted.




REMAND

Low Back Disability

The Veteran in this case contends that he injured his low 
back during his first period of service while lifting heavy 
objects.  STRs associated with the claims file showed that 
the Veteran was treated for back pain and back strain on more 
than one occasion in 1980 after lifting heavy objects.  A 
March 1982 separation examination was negative for any low 
back abnormalities.

The Board notes that the Veteran had two other periods of 
active service in the Alabama Army National Guard (ALANG) 
from September 1990 to July 1991 and from February 2003 to 
April 2005.  Included in the claims file is a November 2004 
line of duty determination (LOD) that the Veteran had a 
preexisting back condition that was subsequently aggravated 
by his deployment to Kuwait from March 2003 to March 2004. 

The inclusion of these medical records suggests that there 
may be additional outstanding STRs not associated with the 
claims file, particularly where, as here, the Veteran's 
entrance examination from his third period of service is not 
of record.  Thus, the RO should contact the Alabama Adjutant 
General, and any other appropriate records agency, to verify 
the Veteran's dates of service in the ALANG.  The RO should 
also request complete copies of any and all service treatment 
records, to include any entrance or discharge examination 
reports.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

During the pendency of this appeal, the Veteran has been 
diagnosed with numerous low back disabilities including 
degenerative changes in the lumbar facet joints, 
osteoarthritis of the lumbar spine, DJD of the lumbar spine, 
and degenerative disc disease (DDD) of the lumbar spine.  See 
July 2000 spine MRI report, September 2001 C&P examination 
report, October 2005 VA GME report, May 2008 examination 
report from T. Holt, M.D.  Accordingly, the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any and all low back disabilities and their 
relationship to service or a service-connected disability, if 
any.

The RO should also provide complete notice to the Veteran 
pursuant to the VCAA of the information and evidence needed 
to substantiate a service connection claim for a low back 
disability on a direct basis as well as secondary to a 
service-connected knee disability.  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Accordingly, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
February 11, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  This 
notice letter should inform the Veteran of 
the information and evidence needed to 
substantiate a service connection claim 
for a low back disability on a direct 
basis as well as secondary to a service-
connected left knee disability.

2.  The RO should contact the Alabama 
Adjutant General, and any other 
appropriate records agency, for 
verification of all periods of the 
Veteran's Alabama Army National Guard 
service.  The RO should also request 
complete copies of the Veteran's service 
treatment records, to include any entrance 
and discharge examinations.  All efforts 
to obtain these records should be fully 
documented, and VA will end its efforts to 
obtain these records only if VA concludes 
that the records sought do not exist or 
that further attempts to obtain these 
records would be futile.
     
3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from February 11, 2009 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

4.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to determine the nature 
and etiology of the current low back 
disability or disabilities.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's low back disability is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to service, 
and particularly to the lifting injuries 
he sustained during his first period of 
service.  In the alternative, the examiner 
is also asked to express an opinion as to 
whether the Veteran's low back disability 
is at least as likely as not caused by his 
service-connected left knee disability.  
If not, the examiner should express an 
opinion as to whether the Veteran's low 
back disability is at least as likely as 
not aggravated (i.e., permanently 
worsened) by his service-connected left 
knee disability.  The examiner must 
provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


